 1   Anthony D. Prince (State Bar No. 202892)                                  BRUCE A. KILDAY, S.B. #66415
     LAW OFFICES OF ANTHONY D. PRINCE                                           Email: bkilday@akk-law.com
 2    General Counsel, California Homeless Union                               KRISTIN A. BLOCHER, S.B. #283730
     2425 Prince Street, Suite 100                                              Email: kblocher@akk-law.com
 3   Berkeley, California 94705                                                ANGELO, KILDAY & KILDUFF, LLP
     Telephone:     (510) 301-1472                                             Attorneys at Law
 4   E-Mail:        princelawoffices@yahoo.com                                 601 University Avenue, Suite 150
 5                                                                             Sacramento, CA 95825
     Mark E. Merin (State Bar No. 043849)                                      Telephone: (916) 564-6100
 6   Paul H. Masuhara (State Bar No. 289805)                                   Telecopier: (916) 564-6263
     LAW OFFICE OF MARK E. MERIN
 7   1010 F Street, Suite 300                                                     Attorneys for Defendants
     Sacramento, California 95814                                                 CITY OF MARYSVILLE, MARYSVILLE
 8   Telephone:     (916) 443-6911                                                POLICE DEPARTMENT, RICKY
     Facsimile:     (916) 447-8336                                                SAMAYOA, and BRANT BORDSEN
 9   E-Mail:        mark@markmerin.com                                            (erroneously sued as BRENT BORSDEN)
                    paul@markmerin.com
10
       Attorneys for Plaintiffs                                                A PROFESSIONAL CORPORATION
11
       BRIGITTE BUTCHER, BILLY REID,                                           John R. Whitefleet, SBN 213301
12     JOLENE REID, SUSAN EXTEIN,                                              Alex A. Smith, SBN 317224
       STANLEY EXTEIN, MICHAEL ELLIOT,                                         350 University Ave., Suite 200
13     CRYSTAL MOTLEY, DICK VEIT,                                              Sacramento, California 95825
       DENNIS OWENS, DERECK DEMPSEY,                                           TEL: 916.929.1481
14     CARRIE ANTRAPP, WILBUR                                                  FAX: 916.927.3706
       BARTHOLOMEW, and ANNETTE SKEEN
15                                                                                Attorneys for Defendants
                                                                                  COUNTY OF YUBA and
16
                                                                                  YUBA COUNTY CODE ENFORCEMENT
17

18                                            UNITED STATES DISTRICT COURT

19                                          EASTERN DISTRICT OF CALIFORNIA

20                                                    SACRAMENTO DIVISION
21   BRIGITTE BUTCHER, et al.,                                                 Case No. 2:18-cv-02765-JAM-CKD
22                  Plaintiffs,                                                STIPULATION FOR SETTING OF
                                                                               SETTLEMENT CONFERENCE;
23   vs.                                                                               ORDER
24   CITY OF MARYSVILLE, et al.,
25                  Defendants.
26          Pursuant to E.D. Cal. L.R. 270, the parties—Plaintiffs Brigitte Butcher, Billy Reid, Jolene Reid,

27   Susan Extein, Stanley Exstein, Michael Elliot Crystal Motley, Dick Veit, Dennis Owens, Dereck

28   Dempsey, Carrie Antrapp, Wilbur Bartholomew, and Annette Skeen, on behalf of themselves and all
                                                                           1
                                        STIPULATION FOR SETTING OF SETTLEMENT CONFERENCE
               Butcher v. City of Marysville, United States District Court, Eastern District of California, Case No. 2:18-cv-02765-JAM-CKD
 1   others similarly situated (collectively, “Plaintiffs”); City of Marysville, Marysville Police Department,

 2   Ricky Samayoa, and Brent Borsden (collectively, “City Defendants”); and Defendants County of Yuba

 3   and Yuba County Code Enforcement’s (collectively, “County Defendants”)—stipulate to the setting of a

 4   settlement conference.

 5           The parties agree that a settlement conference shall be set on December 17, 2019, at 9:00 a.m., in

 6   Courtroom 25 (8th floor) of the Robert T. Matsui U.S. Courthouse, located at 501 I Street Sacramento,

 7   California 95814, before the Honorable Magistrate Judge Kendall J. Newman. The parties have reserved

 8   the agreed-upon date with Magistrate Judge Newman’s Courtroom Deputy.

 9           City Defendants conditionally agree to the stipulation. City Defendants’ counsel, Bruce A.

10   Kilday, is currently scheduled to start a trial in Modoc County Superior Court on December 9, 2019. It is

11   likely that the matter will be resolved prior to trial, or that the trial will be reset. However, in the event

12   that Mr. Kilday’s attendance is required in Modoc County Superior Court on December 17, 2019, he will

13   be unable to attend a settlement conference in this matter on that date. Accordingly, City Defendants

14   conditionally agree to the stipulation setting the settlement conference on December 17, 2019, subject to

15   providing notice to the Court that the settlement conference must be reset in event that Mr. Kilday later

16   learns that he is unable to attend the settlement conference.

17           IT IS SO STIPULATED.

18   Dated: November 13, 2019                                                 Respectfully Submitted,
                                                                              LAW OFFICE OF MARK E. MERIN
19
                                                                                    /s/ Mark E. Merin
20
                                                                              By: __________________________________
21
                                                                                  Mark E. Merin
22                                                                                    Attorneys for Plaintiffs
                                                                                      BRIGITTE BUTCHER, BILLY REID,
23
                                                                                      JOLENE REID, SUSAN EXTEIN,
24                                                                                    STANLEY EXTEIN, MICHAEL ELLIOT,
                                                                                      CRYSTAL MOTLEY, DICK VEIT,
25                                                                                    DENNIS OWENS, DERECK DEMPSEY,
                                                                                      CARRIE ANTRAPP, WILBUR
26                                                                                    BARTHOLOMEW, and ANNETTE SKEEN
27

28
                                                                            2
                                         STIPULATION FOR SETTING OF SETTLEMENT CONFERENCE
                Butcher v. City of Marysville, United States District Court, Eastern District of California, Case No. 2:18-cv-02765-JAM-CKD
 1   Dated: November 13, 2019                                               Respectfully Submitted,
                                                                            ANGELO, KILDAY & KILDUFF, LLP
 2
                                                                                /s/ Bruce A. Kilday
 3
                                                                                (as authorized on November 13, 2019)
 4                                                                          By: __________________________________
                                                                                Bruce A. Kilday
 5                                                                                  Attorney for Defendants
 6                                                                                  CITY OF MARYSVILLE, MARYSVILLE
                                                                                    POLICE DEPARTMENT, RICKY
 7                                                                                  SAMAYOA, and BRANT BORDSEN
                                                                                    (erroneously sued as BRENT BORSDEN)
 8

 9   Dated: November 13, 2019                                               Respectfully Submitted,
10

11                                                                              /s/ John R. Whitefleet
                                                                                (as authorized on November 13, 2019)
12                                                                          By: __________________________________
                                                                                John R. Whitefleet
13
                                                                                    Attorney for Defendants
14                                                                                  COUNTY OF YUBA and
                                                                                    YUBA COUNTY CODE ENFORCEMENT
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                          3
                                       STIPULATION FOR SETTING OF SETTLEMENT CONFERENCE
              Butcher v. City of Marysville, United States District Court, Eastern District of California, Case No. 2:18-cv-02765-JAM-CKD
 1                                                                    ORDER

 2          The parties’ stipulation is GRANTED. A settlement conference shall be set for December 17,

 3   2019, at 9:00 a.m., in Courtroom 25 (8th floor) of the Robert T. Matsui U.S. Courthouse, located at 501 I

 4   Street Sacramento, California 95814, before the Honorable Magistrate Judge Kendall J. Newman.

 5          IT IS SO ORDERED.

 6   Dated: November 13, 2019
                                                                                     /s/ John A. Mendez
 7                                                                              _________________________________________
                                                                                JOHN A. MENDEZ,
 8
                                                                                UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                            4
                                         STIPULATION FOR SETTING OF SETTLEMENT CONFERENCE
                Butcher v. City of Marysville, United States District Court, Eastern District of California, Case No. 2:18-cv-02765-JAM-CKD
